       Case 5:20-cr-00434-FB Document 15 Filed 09/23/20 Page 1 of 4


                                                                                          FILED
                                                                                    September 23, 2020
                                                                                    CLERK,U.S. DISTRICT COURT
                             UNITED STATES DISTRICT COURT                           WESTERNDISTRICTOFTEXAS
                              WESTERN DISTRICT OF TEXAS                       BY:              WG
                                     SAN
                                           ANTOMODI\2OC R-434FB
 UNITED STATES OF AMERICA,                                INDICTMENT
         Plaintiff,

                                                          COUNT I: 21 U.S.C. §846, 841(a)(1),
                                                          841(b)(1)(A) Conspiracy to Possess with
                                                          Intent to Distribute Methamphetamine
                  V.
                                                          COUNT II: 21 U.S.C. §846, 841(a)(1),
                                                          841(b)(1)(A) - Conspiracy to Possess with
                                                          Intent to Distribute Heroin
                                                          COUNT III: 21 U.S.C. §841(a)(1),
                                                          841(b)(1)(A) Possession with Intent to
 MARIA ISABEL ALANIS (1) and                              Distribute More Than 500 Grams of
 CRISTIAN HIDALGO (2),                                    Methamphetamine

         Defendants.                                      COUNT IV: 21 U.S.C. §841(a)(1),
                                                          841(b)(1)(A) - Possession with Intent to
                                                          Distribute More Than 1 Kilogram of
                                                          Heroin
                                                          COUNT V: 21 U.S.C. §841(a)(1),
                                                          841(b)(1)(B) Possession with Intent to
                                                          Distribute More Than 50 Grams of
                                                          Methamphetamine
THE GRAND JURY CHARGES:

                                           COUNT ONE
                         [21 U.S.C. § 846, 841(a)(1)      and 841(b)(1)(A)]

       That from on or about August 2020, the precise date unknown, to on or about September

5, 2020, in the Western District   of Texas, Defendants

                              MARIA ISABEL ALANIS (1) and
                                CRISTIAN HIDALGO (2),

and others, did knowingly and intentionally combine, conspire, confederate and agree to distribute

and possess with intent to distribute 500 grams or more of a mixture or substance containing a


                                                  1
       Case 5:20-cr-00434-FB Document 15 Filed 09/23/20 Page 2 of 4




detectable amount of methamphetamine, a Schedule II controlled substance, its salts, isomers, and

salts of its isomers, in violation of Title 21, United States Code, Sections 846, 841(a)(l) and

841 (b)( 1 )(A)

                                         COUNT TWO
                          [21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(A)]

        That from on or about August 2020, the precise date unknown, to on or about September

5, 2020, in the Western District   of Texas, Defendants

                               MARIA ISABEL ALANIS (1) and
                                 CRISTIAN HIDALGO (2),

and others, did knowingly and intentionally combine, conspire, confederate and agree to distribute

and possess with intent to distribute one kilogram or more of a mixture or substance containing a

detectable amount of heroin, a Schedule I controlled substance, in violation of Title 21, United

States Code, Sections 846, 841(a)(l) and 841(b)(1)(A).

                                         COUNT THREE
                            [21 U.S.C. § 841(a)(1)
                                                 and 841(b)(1)(A)]

        That on or about September 5, 2020, in the Western District of Texas, Defendant

                                   MARIA ISABEL ALANIS (1)

did knowingly, intentionally and unlawfully possess with intent to distribute 500 grams or more

of a mixture or substance containing    a detectable amount   of methamphetamine, a Schedule II
controlled substance, its salts, isomers, and salts of its isomers, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(A).

                                          COUNT FOUR
                           [21 U.S.C. § 841(a)(1)and 841(b)(1)(A)]

       That on or about September 5, 2020, in the Western District of Texas, Defendant


                                                 2
       Case 5:20-cr-00434-FB Document 15 Filed 09/23/20 Page 3 of 4




                                    MARIA ISABEL ALANIS (1)

did knowingly, intentionally and unlawfully possess with intent to distribute one kilogram or more

of a mixture or substance containing a detectable amount of heroin, a Schedule          I controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

                                             COUNT FIVE
                              [21 U.S.C. §   841(a)(1) and 841(b)(1)(B)]

        That on or about September 5, 2020, in the Western District of Texas, Defendant

                                      CRISTIAN HIDALGO (2)

did knowingly, intentionally and unlawfully possess with intent to distribute 50 grams or more of

a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, its salts, isomers, and salts of its isomers, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(1)(B).

    UNITED STATES OF AMERICA'S NOTICE OF DEMAND FOR FORFEITURE
                                      [See FED. R. CRIM. P.   32.21

                                                      I.

                              Drug Violations and Forfeiture Statutes
                 [Title 21 U.S.C. § 841(a)(1), (b)(1)(A), & (b)(1)(B) and 846
               subject to forfeiture pursuant Title 21 U.S.C. § 853(a)(1) & (2)]

       As a result of the foregoing criminal violations set forth in Counts One to Five, the United

States gives notice to the Defendant of its intent to seek the forfeiture of property, including any

Items listed below, upon conviction and as a part of sentence pursuant to FED. R. CRIM. P. 32.2 and

Title 21 U.S.C.   §   853(a)(1) & (2), which state:

       Title 21 U.S.C. § 853. Criminal Forfeitures
       (a) Property subject to criminal forfeiture
       Any person convicted of a violation of this subchapter or subchapter 11 punishable by
       imprisonment for more than one year shall forfeit to the United States, irrespective of
       any provision of State law-

                                                      3
      Case 5:20-cr-00434-FB Document 15 Filed 09/23/20 Page 4 of 4




           (1) any property constituting, or derived from, any proceeds the person obtained,
           directly or indirectly, as the result of such violation;
           (2) any of the person's property used, or intended to be used, in any manner or part,
           to commit, or to facilitate the commission of, such violation.

This Notice of Demand for Forfeiture includes but is not limited to the following:

       $12,529.00, More or Less, in United States Currency.



                                             A TRUE BILL.


                                             FOIIEPERSON OF       WE GRAND JURY
JOHN F. BASH
UNITED STATES ATTORNEY




BY:
       FOR ERIC YUEN
       Assistant United States Attorney




                                               4
